Title: From Thomas Jefferson to Francis Hopkinson, 21 December 1788
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Dec. 21. 1788.

My last to you were of May 8. and July 6. That of the latter date was only to inclose a bookseller’s proposals for sending some books to America. The one of May 8. acknoleged the receipt of yours of Dec. 14. since which those of Apr. 6. and July 17. are come to hand. I informed you also in the letter of May 8. that the Vinegar was at length lodged for you in the hands of M. Limozin at Havre to be forwarded by the first vessel to Philadelphia. He has never sent it till the last month, and then by a vessel bound to Baltimore as you will see by the inclosed bill of lading. However it was in the care of a Mr. Vanet who was to go on to New York, and who I hope would give you notice of it. The books also, which were lodged with Mr. Limozin for yourself, Dr. Franklin and Mr. Rittenhouse, remained the whole winter at Havre. However I hope you have long ago received them safe. I sent you as far as the 22d. livraison of the Encyclopedie. We are now at the 29th. To that number therefore, and what more may come out before April I shall bring to you; for I have asked of Congress a leave of 5. or 6. months absence of the next year to carry my family home and to arrange my affairs there which were left at sixes and sevens under  the idea of soon returning to them. I shall hope therefore to see you in the course of the summer. I have no doubt about continuing to take out your Encyclopedie because I have had your express approbation of doing it, and you would expressly desire me to cease if you meant to discontinue. But I am more doubtful as to Dr. Franklin’s, because my first doing it for him was without orders, and he has never intimated a wish to continue. However I shall bring his also, unless he expressly desires the contrary, for which he will still have time as I shall not sail till the middle of April. Be so good as to mention these things to him with my sincere respects.Not having one scrap of news in literature or the arts I must be contented to give you those of the political world. This country is proceeding steadily to form a constitution. The noise in the earlier part of it threatened violence; but as yet not a life has been lost. All hands are employed in drawing plans of bills of rights. Their States general will probably meet in March. They will obtain, with little or no opposition from the court, their own periodical meeting, their exclusive right to tax, and a share in the legislation. Some will aim at a habeas corpus law and free press. These will not be so sure in the first session. These occupations render this country very desirous of peace. The insanity of the K. of England leaves them tolerably sure of it, as regencies are generally peaceable, and there was no other quarter from which they feared the being forced into a war. We had supposed the war in the North in a fair way of being stopped, when, all of a sudden, disturbances in Poland seem to threaten a rupture between Russia and Prussia. In this case the former must make her peace with the Turks by the cession of the Crimea, and the scene of war will be changed. As yet however the symptoms are not decisive enough to say that it will take that turn.I am happy to find that our new constitution is accepted and our government likely to answer it’s purposes better. I hope that the addition of a bill of rights will bring over to it the greater part of those now opposed to it: and that this may be added without submitting the whole to the risk of a new convention. It would still have one fault in my eye, that of the perpetual reeligibility of the president. But if my fears on that should be verified in the experiment, I trust to the good sense of our children that they will apply the remedy which shall suit the circumstances then existing. Remember me affectionately to Mr. Rittenhouse and his family. Join my daughter in the same greetings as well as in those I desire you to present to  your mother. Be assured yourself of the sentiments of esteem & attachment with which I am Dr. Sir your friend & servt.,

Th: Jefferson


P.S. Jan. 11. 1789. My letter having waited a conveiance till this date, I will add a word on the rigours of the winter in which we are. They have been excessive since the middle of November, and are likely to continue. The mercury has been here as low as 9½°of Farenheit below nought, that is to say 41½° below the freezing point, which is more than was ever known before. I receive letters from Marseilles this morning informing me the winter is more severe there than it was in 1709. when they lost all their olive trees. They apprehend the same calamity now, and it will take 20. years to replace them.
Jan. 12. After sealing my letter yours of Oct. 23. comes to hand. I am glad to hear of Doctr. Franklin’s health. Having had no news of him since July we were inquiet. I have seen Mr. and Mrs. Tellier.—The vinegar you find is on it’s way. You will have the enjoiment the longer. I have not yet had time to read your vagary as you call it, because I opened your letter only in the moment this was going off. I am sure it will please me as all your vagaries do. Adieu.

